OPINION — AG — (1) COUNTY EXCISE BOARDS ARE WITHOUT AUTHORITY TO IMPOSE ON COUNTY OFFICERS A "SALARY ADMINISTRATION PLAN" ESTABLISHING SALARIES OF DEPUTIES AND ASSISTANTS TO SUCH OFFICERS; (2) COUNTY EXCISE BOARDS ARE WITHOUT AUTHORITY TO DIRECT ANY COUNTY EMPLOYEE OR OFFICER REGARDING HIS DUTIES, RESPONSIBILITIES, AND TIME FRAME WHICH SUCH DIRECTIVES WILL BE ACCOMPLISHED; (3) A COUNTY EQUALIZATION BOARD IS WITHOUT AUTHORITY TO HIRE AN EMPLOYEE OTHER THAN A PERSON DESIGNATED TO INSPECT PROPERTY AND REPORT TO SAID BOARD PURSUANT TO 68 O.S. 1971 2459 [68-2459] ; (4) A COUNTY EXCISE BOARD IS WITHOUT AUTHORITY TO HIRE AN EMPLOYEE AND ASSIGN THAT PERSON TO WORK FOR THE COUNTY EQUALIZATION BOARD; (5) A COUNTY EQUALIZATION BOARD IS WITHOUT AUTHORITY TO RETAIN AN EMPLOYEE AFTER THE BOARD ADJOURNS AND BEFORE THE NEW BOARD CONVENES BY LAW. CITE: 68 O.S. 1979 Supp., 2457 [68-2457], 68 O.S. 1971 2486 [68-2486], 68 O.S. 1971 2487 [68-2487] 19 O.S. 1971 180.65 [19-180.65], 68 O.S. 1971 2459 [68-2459] [68-2459] (JOHN GREGORY THOMAS)  68 O.S. 2487 [68-2487] [68-2487](2)